Evans, P. J.
The defendant in this case was indicted for willfully, unlawfully and maliciously shooting and killing a certain cow, the property of Mary Stanfield.
The indictment is too uncertain to support a conviction and judgment.
It does not contain averments essential to constitute an offense, either under article 2344, Paschal’s Digest, which makes it penal to “ willfully kill, maim, etc., * * * any animal of another with intent to injure the owner thereof.or under article 2345, Paschal’s Digest, which makes it penal to “ wilfully and wantonly kill, maim, wound, poison or cruelly and unmercifully beat and abuse any dumb animal.”
The essential ingredient of the offense described in the first named article, 2344, is the intent to injure the owner of the animal injured; and an indictment which does not contain an averment of this malicious intent to injure the owner is bad.
The essential ingredient of the offense described in article 2345, is the willful and wanton cruelty to a dumb animal; and an indictment under this article, to be good, must contain an averment that the injury to the animal was inflicted “ willfully and wantonly
The judgment of the court below is affirmed.
Affirmed.